DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments / Allowable Subject Matter
Applicant’s arguments and amendments submitted 10/27/22 have been fully and carefully considered and are found persuasive.
The claim objection and rejections under 35 USC 112(b) are withdrawn in view of applicant’s amendments and arguments submitted 10/27/22 (see arguments page 6 through page 7, first paragraph).
Regarding the claim rejections under 35 USC 103 in view of Galbiati (US 11,400,415) and Salamon et al (US 6,605,190) applicant argues the claims, as amended, fails to fairly teach or suggest the method of separating at least one CO isotope compound, as claimed, because Galbiati teaches a heat pump cycle in the overall distillation column system via a top condenser / bottom reboiler economizing heat pump loop, however Galbiati does not teach the individual sections are provided with heating means comprising heat pump cycle; Salamon teaches providing individual rectification sections with heating means comprising heat pump cycle, however Salamon does not teach wherein at least one further rectification section is provided with heating means comprising an electrical heater, and therefore the combination does not teach wherein the heating means of one section comprises heat pump cycle, and a further section comprising an electrical heater (see arguments page 7, 2nd paragraph through page 8), this is found persuasive, as the combination would not suggest providing both heat pump cycle means and electrical heating means as this would be an additional heating means not suggested as necessary by the combination.
Newly cited references Robinson (US 2,586,717) is cited as providing electrical heating strips 31 at each step of a distilling unit in a molecular distillation system (see Fig 1-2, C4:L60-72). However Robinson is molecular distillation, which is a different classification area, denoted by B01D3/12, versus the instantly claimed rectification sectional distillation, and therefore would not be properly combinable with Galbiati (US 11,400,415) and Salamon et al (US 6,605,190).
Claims 1-7 and 13-20 are allowed.
However the examiner notes that this allowable subject matter is only claimed in claims 1-7 and 13-20, it is noted that this above argument is not persuasive in regards to claims 8-12, as the claims 8-12 do not require the limitations wherein at least one further of the plurality of rectification sections is provided with heating means comprising an electrical heater. If applicant were to amend this subject matter into claim 8, this would be similarly allowable.
The claim rejections of claims 8-12 are maintained and this action made Final.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galbiati (US 11,400,415) taken in combination with Salamon et al (US 6,605,190).
Regarding claim 8, Galbiati teaches a high length isotopes separation column and method (see title, abstract) specifically applicable for CO isotope separation (see C10:L45-62), wherein rectification distillation column 100 is provided with plurality of modular sections 3,4,5-5n including rectification sections 5-5n arranged in a vertically connected adjacent (see Fig 1, C11:L38-45), Galbiatti teaches in the system, the temperature of the system is controlled by thermal heat exchange in bottom reboiler 4 and top condenser 3 by heat exchangers and utilizing a heating fluid such as nitrogen or a noble gas (see Fig 1-2, C12:L31-55).
However Galbiatti does not teach wherein each of the rectification sections are provided with heating means and at least one of the sections comprises an heat pump cycle.
Salamon teaches a staged optimal externally-controlled system for distillation via individually thermostatted trays (see title, abstract), Salamon teaches individual trays of the distillation column via plurality of thermostatically controlled trays distributed along a length of a distillation column and a means connected to the trays effective to maintain equal thermodynamic distances between the trays, preferably via heat pump (See C3:L1-9) and teaches each tray 11 comprising heat exchange coil 13 that specifically controls temperature of the tray by controlling a heat transfer fluid and by tandem heat pump operation (see Figs 3-4, C9:l11-62), the overall heat balance and requirement of the system are improved (see C2:L53-67).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system and method of Galbiatti that utilizes a heat pump reboiler/condenser efficiency loop to improved individual tray control of the entire distillation rectification system of Galbiatti with the heat pump individual tray control of Salamon because Salamon teaches the overall heat balance and requirement of the system are improved (see C2:L53-67).
Regarding claim 9, the uppermost section 5 of modified Galbiatti is associated with reboiler and condenser of the isotope separation column as set forth above.
Regarding claim 10, in modified Galbiatta, Salamon teaches individual trays of the distillation column via plurality of thermostatically controlled trays distributed along a length of a distillation column and a means connected to the trays effective to maintain equal thermodynamic distances between the trays (See C3:L1-9), which the skilled artisan knew an electrical heating means was a knonw thermal heating means to maintain temperature of a tray.
Regarding claim 11, Galbiatti teaches the column is constructed in a mine shaft 2 (see Fig 1, C11:L38-40) therefore for the skilled artisan to determine which are placed aboveground and belowground would be routine skill.
Regarding claim 12, Galbiatti has taught working fluid is pumped via pump 14 to condenser heat exchanger 11 and compressor 12 to condenser heat exchanger 13 (See Fig 2, C12:L31-55), and for the skilled artisan to determine method of operating pressures would be routine skill to achieve the heat balance desired by Galbiatti.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772